Citation Nr: 0902170	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  02-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
seizure with resulting residual disability, claimed as due to 
VA medical treatment.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran had active service from July 1975 to November 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
which denied compensation under 38 U.S.C.A. § 1151 for a 
seizure with resulting scalp laceration and neck disability, 
claimed as due to VA medical treatment.  

In his September 2002 substantive appeal, the veteran 
requested a hearing before a member of the Board.  He later 
withdrew that request and requested a personal hearing before 
a Decision Review Officer (DRO).  That hearing was held in 
June 2003; a transcript is of record.  

In August 2004, the Board rendered a decision denying the 
veteran's appeal.  The veteran appealed that decision to the 
Court of Appeals for Veterans Claims (Court).  In November 
2005, while his case was pending at the Court, the VA's 
Office of General Counsel and appellant's representative (the 
Parties) filed a Joint Motion requesting that the Court 
vacate the Board's August 2004 decision.  That same month, 
the Court issued an Order vacating the August 2004 Board 
decision.  

In March 2007, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington DC. to address 
due process concerns cited in the Joint Motion and to afford 
the veteran a VA examination and obtain a VA medical opinion.  
Those actions completed, the RO properly returned the matter 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Board again denied the veteran's appeal in a decision 
issued in March 2008.  The veteran appealed that decision to 
the Court.  In August 2008 Order, the Court granted a Joint 
Motion of the Parties filed with the Court in August 2008, 
and vacated the March 2008 Board decision.  


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.

2.  Any additional disability the veteran has following 
hospitalization and treatment at a VA Medical Center (VAMC) 
from September 2000 to October 2000 did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
treatment at a VAMC in the year 2000 have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffered additional disability 
as the result of a fall which occurred on or about September 
25, 2000, while hospitalized for VA treatment.  In his April 
2001 claim, the veteran asserted that he has residuals 
consisting of an open head wound and a spine injury as the 
result of a seizure induced fall caused by "wrong" 
medication.  In his September 2002 substantive appeal, the 
veteran contended that he has neck and back pain and 
headaches due to an injury occurring during a grand mal 
seizure.  In a November 2008 letter, he reiterated that he 
has been treated for back pain and left side numbness.  In 
November and December letters, veteran's counsel argued that 
the veteran suffered a seizure due to an event not reasonably 
foreseeable, and therefore is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of injuries 
flowing from that seizure.  

A review of the transcript of the veteran's June 2003 hearing 
shows that he testified to the following: he has never used 
"crack" cocaine; he was admitted for treatment in September 
2000 for depression; he told a VA employee that he had used 
"regular cocaine" once, about two or three days prior to 
his admittance; he reported that his father may have had a 
history of seizures, but asserted that this was erroneously 
written down to show that he had a history of seizures; he 
has not had any seizures since 2000; he was not on drugs at 
the time he was admitted, and he would not have been given 
Wellbutrin if he was thought to have residuals of drug use in 
his system.  

The August 2004 Board decision was vacated pursuant to a 
Joint Motion of the Parties, in which the Parties agreed that 
a 2002 VA neurological examination was based, at least in 
part, on the belief that the fall at issue took place prior 
to the September 2000 VA treatment.  For this reason, the 
Parties agreed that remand was required to procure a new 
examination based on an accurate factual premise.  

For the purpose of completeness, the Board has summarized the 
report of that 2002 VA neurological examination.  However, 
the Board has not based its decision in this matter on that 
report.  

In the Order of September 2008, the Court vacated the March 
2008 Board decision and remanded the matter to the Board for 
compliance with the instructions in the Joint Motion.  In 
that Joint Motion, the Parties agreed that VA had adjudicated 
the matter with reference to 38 C.F.R. § 3.358 but the 
applicable regulation was 38 C.F.R. § 3.361.  The Joint 
Motion instructed the Board to readjudicate the appeal with 
reference to 38 C.F.R. § 3.361.  

The veteran in this case does not contend that his disability 
or disabilities are the result of his military service.  
Instead, he contends that his disabilities are the result of 
VA treatment and seeks compensation under 38 U.S.C.A. § 1151.  
Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.  The purpose 
of the amendment was, in effect, to overrule the United 
States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 
552 (1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, § 
1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown: (1) Disability/additional 
disability, (2) that VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, 
and (3) that there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an event not reasonably 
foreseeable.  

For all claims received after October 1, 1997, 38 C.F.R. 
§ 3.361 is the regulation that implements 38 U.S.C.A. § 1151.  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each body part involved or system separately.  See 38 C.F.R.  
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, the veteran must show that 
the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death, and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given 
orally or in writing) or implied under the circumstances 
specified in 38 C.F.R. § 17.32(b).  Id.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event 
need not be completely unforeseeable or unimaginable but must 
be one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
Id.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id.  

Given the nature of this claim, the Board finds it most 
efficient to first detail the evidence surrounding the 
veteran's fall and then explain why the Board has found that 
all competent evidence shows that VA treatment in September 
2000 did not proximately cause any additional disability.  As 
is obvious from this evidence, only speculation provides that 
September 2000 VA treatment actually caused a seizure.  
However, because all competent evidence is against a finding 
that such treatment proximately caused any additional 
disability, including a seizure and residuals, the Board need 
not decide whether the VA treatment in September 2000 
actually caused additional disability.  

A VA treatment note, dated September 18, 2000, records that 
the veteran was admitted for participation in drug and 
alcohol rehabilitation.  He reported at that time that he had 
been dependent on IV (intravenous) cocaine for approximately 
ten years off an on and that his last use was three days 
prior to admission.  The veteran also indicated that he had 
been given eight Article 15's (nonjudicial punishments) due 
to drug use during service, and that he was dependent on 
heroin in the past from 1975 to 1978, but he denied any 
recent use.  A review of symptoms included a neurology note 
"[h]e has had what appear to be a tonic clonic seizure in 
the past due to drug use."  The impression included cocaine 
dependence, nicotine dependence, opiate dependence in full 
remission, and rule out substance induced mood disorder.  

Of note, and detailed below, after the September 18, 2000 
admission, and prior to the prescribing of Wellbutrin, the 
veteran was interviewed by a physician and he denied any 
prior seizures.  In his testimony during the June 2003 DRO 
hearing he explained the basis for the September 18, 2000 
report of a prior seizure, reporting that he told someone at 
VA that he recalled his father having a seizure.  Hearing 
transcript at 6.  

He reported, upon admission to VA, that the reason he was 
seeking treatment was that his drug use had led to problems 
with anger management, marital conflict, and current 
separation from his spouse.  

Within two days of admission the veteran was started on 150 
milligrams (mg.) Wellbutrin, twice daily, and 50 mg. 
amitriptyline (Elavil) at bedtime.  On September 25, 2000, 
the veteran suffered what was thought to be a tonic-clonic 
seizure during which he fell to the floor and struck his 
face.  Since that time he has attributed numerous residual 
disabilities to this fall and not to his long history of drug 
abuse.  

A note dated September 25, 2000, and signed by a clinical 
nurse specialist, "E.Z.", R.N., states that the veteran 
denied any history of seizures.  Other notes from this date 
include those signed by "C.L." M.D. and "M.H." M.D., who 
raised the question as to whether the seizure was related to 
amitriptyline toxicity and possible alcohol use withdrawal, 
although the veteran denied recent alcohol use or withdrawal.  
A mental health note signed by "J.P.", a physician 
assistant student, "D.C.", a physician assistant, and 
"P.H.", M.D., a staff psychiatrist, assessed the veteran 
has having had a seizure of unknown origin.  

That same day, the veteran was examined.  A report of over 
three pages documents that examination and is signed by C.L., 
M.D., and M.H., M.D.  The veteran denied any history of 
previous seizure activity.  After extensive workup and 
examination, the assessment was that the veteran be admitted 
for evaluation of new onset seizure and altered mental state.  
There was mention of cocaine dependence and hepatitis C.  The 
report was absent for any mention that Wellbutrin may have 
contributed to the seizure.  Obvious from this report is that 
the practitioners had no idea as to what caused the veteran's 
seizure.  The practitioners indicated that a neurology 
consult was called for.  

In a September 26, 2000 neurology consult, a neurology 
fellow, "J.A.", M.D., provided an assessment that "[i]t is 
possible that this seizure activity is related to the 
patient's substance abuse."  In another note from that date, 
a different physician, "S.K," M.D., concurred with Dr. J.A.  
Dr. S.K. summarized the assessment and plan as follows: the 
veteran "has 1 [generalized tonic-clonic] seizure which is 
probably a provoked seizure.  This would be due to substance 
abuse (cocaine), alcohol withdrawal (although he told me that 
he does not drink) or to drug effect (Wellbutrin)."  The 
consult recommended discontinuing Wellbutrin.  

Importantly, the neurology consult did not result in a 
finding that Wellbutrin actually caused a seizure.  Rather, 
the recommendation to discontinue Wellbutrin was 
precautionary.  The neurology fellow provided only that there 
were any of three causes of the seizure.  Given the medical 
specialty and the nature of the event, the neurology fellow's 
opinion is one of two of the most probative opinions of 
record.  The consult report is evidence that assigned 
Wellbutrin as the actual cause of the veteran's seizure is 
mere speculation on the part of other practitioners.  It is 
also evidence that a more definitive etiology statement is 
not possible.  A claim cannot be granted based on 
speculation.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

Also that same date, a medical student "C.P." and Dr. C.L. 
signed a note which stated that the etiology of the veteran's 
seizures is likely due to tricyclic antidepresents 
(amitryptaline), Wellbutrin, cocaine use, or a combination of 
the three.  This note also indicated that Elavil and 
Wellbutrin had been stopped.  

In another note from that date, Dr. M.H. offered an 
impression that the veteran's seizure "was treatment 
related.  Both Wellbutrin and elavil may reduce seizure 
threshold which with his recent drug abuse may have been 
enough to provoke the seizure."  

In a note from a day later, September 27, 2000, the medical 
student, C.P., and Dr. C.L. provided that the veteran was 
started on Librium "because alcohol withdrawal was 
considered as a possible etiology for his seizures although 
very unlikely."  These practitioners also stated that 
neurology had recommended that Wellbutrin not be used in the 
future.  

A mental health note is also dated on September 27, 2000, and 
signed by the physician assistant student, J.A., the 
physician assistant, D.C., and the psychiatrist, Dr. P.H.  
This note reported that Dr. M.H. "proposes that the seizure 
could possibly be due to the medications Wellbutrin and 
Elavil since both lower seizure threshold."  This note 
includes an assessment of "[s]eizure of unknown origin, 
possibly treatment related."  

The Board finds it significant that a psychiatrist signed a 
note that included an assessment of seizure of unknown 
origin, rather than an assessment that Wellbutrin, a drug 
prescribed for depression, was the reason for the seizure.  
Given the field of expertise of the signing physician, this 
is highly probative evidence that any finding that Wellbutrin 
(or Elavil for that matter) actually caused a seizure is only 
speculation.  

In an internal medicine attending note, dated September 28, 
2000, "S.B.", M.D. commented on the seizure, stating "[i]t 
may be significant that the pt was started on Wellbutrin SR 
150 mg bid and Amitrityline 50 mg qhs."  Later in that note, 
Dr. S.B. provided an assessment in which she stated "[a]gree 
that seizure most likely occurred due to lowering of seizure 
threshold with Wellbutrin."  In a note dated the next day, 
Dr. S.B. stated that the veteran's seizure was probably 
medication related.  An assessment at the end of that note 
states "[g]rand mal seizure on 9/25/00:  Agree that seizure 
most likely occurred due to lowering of seizure threshold 
with Wellbutrin."  Apparently, Dr. S.B. changed her mind 
from that there may have been some significance to the use of 
Wellbutrin to an agreement that the Wellbutrin caused the 
seizure.  The Board finds that Dr. S.B. appears to be 
engaging in no more than speculation.  

Further notes regarding the cause of the veteran's seizure 
come in April 2001 and later.  These are mere reports 
recounting some of the proposed causes of his seizure already 
discussed but offer no additional rationale.  

Evidence of record going to actual causation reduces to 
speculation as to the cause of the seizure.  The most 
relevant opinions were those expressed by the neurology 
fellow and the note signed by the psychiatrist because these 
specialties deal with the type of medical condition, a 
seizure, and the type of drug at issue.  As provided in the 
record, Wellbutrin is an antidepressant.  The Board finds 
that clearly what caused the veteran's seizure is an 
unanswerable question.  The remark by the neurology fellow to 
cease use of Wellbutrin was in the nature of a precautionary 
measure.  He did not know what caused the seizure.  

Regardless, this decision does not depend on whether VA 
treatment actually caused the seizure.  This claim fails 
because all competent evidence of record shows that his 
seizure and any resulting injury were not proximately caused 
by VA treatment, including treatment with Wellbutrin.  

In November 2002, the veteran underwent VA spine and skin 
examinations.  The physician who examined his spine diagnosed 
mild cervical spine strain syndrome and myofasciitis of the 
parascapular musculature.  After examining the veteran, the 
physician opined that a good deal of his spinal problems were 
psychosomatic, "but, there is some real complaint also."  
This examiner stated that he was improperly skilled to 
determine why the veteran had a convulsion.  

Skin examination found two small lacerations on the veteran's 
head.  One on the top of the skull which was two inches long 
and not causing any problem.  The other, of the right temple, 
three inches long, and not causing any problem.  He found 
that the veteran had some swelling under the larger scar, 
which was slightly tender.  

The veteran also underwent a VA neurological examination in 
November 2002.  It was noted that he complained of headaches, 
neck pain, and various associated orthopedic problems.  The 
examiner referred to a recent fall by the veteran prior to a 
hospitalization in 2000.  The examiner reported that he was 
not sure that the veteran had headaches, and that he did not 
think such was a residual from the fall.  The examiner 
reviewed some of the veteran's medical records and indicated 
that the veteran entered into a rehabilitation program in 
"June" 2000, and that just prior to this he fell and had a 
head laceration.  The examiner noted that the veteran stated 
that he had suffered from headaches since that time.  It was 
noted that the veteran had a seizure associated with the fall 
and that this was allegedly an unexpected side effect of the 
drug Wellbutrin.  The examiner stated that the veteran had a 
history of heavy drug abuse with multiple drugs, including 
Preludin, IV heroin, and cocaine, and that these just as well 
may have contributed to the seizure episode.  The examiner 
stated that it was quite possible that the medication, or any 
medication, together with the prolonged illegitimate drug 
use, actually may precipitate a seizure, and that it was 
certainly not Wellbutrin's fault alone.  The examiner 
indicated that he told the veteran that with his heavy 
cocaine and multiple drug abuse, that any drug could have 
contributed to his seizure episode.  The impression was 
currently normal cognitive mental status examination with no 
mood disorders found and prolonged history of polysubstance 
drug abuse, including cocaine, heroin, and numerous other 
drugs, allegedly rehabilitated.  The examiner commented that 
the veteran's neurological examination was completely normal.  

In August 2004, the Board denied the claim.  In its decision, 
the Board noted that the November 2002 VA examiner had 
referred to the veteran's fall as occurring prior to 
rehabilitation treatment in "June" 2000.  The Board 
concluded that this was a typographical error, explaining 
that the evidence showed that the veteran fell in September 
2000 while receiving treatment.  However, in the Joint 
Motion, dated in November 2005, it was agreed that there was 
an insufficient basis to conclude that the VA examiner's 
statement, that the veteran's fall took place in June 2000, 
was a typographical error.  The basis for this finding is 
very unclear as it appears that the Joint Motion is 
overturning a factual determination of the Board.

Based on the above, it was further agreed that the opinion 
was therefore based on an inaccurate factual premise.  The 
Joint Motion indicated that the veteran should be afforded 
another examination.  

In September 2007, the veteran again underwent a VA 
examination with regard to his § 1151 claim.  The examiner 
indicated that he had reviewed the veteran's claims file.  In 
accurately summarizing the record, the physician stated that 
the veteran fell and lacerated his scalp on September 25, 
2000.  Medical staff attributed the fall to a tonic-clonic 
seizure.  The veteran was seen by Neurology service who felt 
that the seizure could be due to either substance abuse, 
alcohol withdrawal, or to the drug effect of Wellbutrin.  The 
Wellbutrin was withdrawn and the veteran has had no further 
seizures.  

During the examination, the veteran reported that he has had 
neck pain since the injury, occasional numbness in his hands, 
and low back pain since the injury.  He also reported that 
his scalp laceration was asymptomatic.  

Following physical examination, the physician diagnosed neck 
pain, as likely as not related to the year 2000 injury and a 
scar on the veteran's scalp, also residual of the injury. He 
diagnosed back pain, less likely than not related to the 
injury, explaining that the veteran was being evaluated for 
low back pain prior to the year 2000 injury, and, immediately 
after the injury complained of neck pain but not low back 
pain.  

In addressing proximate cause, the examiner provided the 
following paragraph:  

Patient was started on wellbutrin for 
depression and smoking cessation.  The 
medication is indicated for these 
problems.  Patient had no prior history 
of seizures or other contraindications to 
the use of wellbutrin.  The dosing 
schedule was appropriate and according to 
the manufacturer's recommendations.  
Patient was taking 300 mg/day at the time 
of his seizure.  Limited studies have 
shown a significantly lower risk of 
seizure in patients taking less than 400 
mg/day of wellbutrin.  In view of the 
above, it is the examiner's opinion that 
patient's seizure and subsequent neck 
pain are not due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault on the part of VA, in furnishing 
the hospital care, medical and surgical 
treatment or from an event not reasonably 
foreseeable.  

The Board finds this to be compelling evidence that the 
proximate cause element has not been met in this case.  There 
is no competent evidence of record contrary to this opinion.  
That is, the record contains no competent evidence that VA 
was at fault in its treatment of the veteran from the time of 
his admission for treatment on September 19, 2000 to, and 
past, the date of his fall, or that the event of a seizure 
(even as due to Wellbutrin) was not reasonably foreseeable.  

In a December 2008 letter, the veteran's attorney argued that 
the September 2007 examiner's opinion is evidence that the 
veteran's seizure was not a reasonably foreseeable 
consequence of treatment with Wellbutrin.  In that letter, 
she stated, in pertinent part:

The examiner's statement, that a dosage 
of less than 400 mg per day of wellbutrin 
was not likely to cause seizures, clearly 
implies that the VA had little reason to 
anticipate or expect that the veteran 
would suffer a seizure as a result of 
such a low dosage.  Accordingly, the 
examiner's statement further implies that 
the veteran's resulting seizure was not, 
therefore, an event which was reasonably 
foreseeable.  

Veteran's counsel reiterated this argument in a letter 
received by the Board in January 2009.  In that letter she 
provided an indented quote of the VA physician's opinion 
rendered in January 2007.  

This argument is totally without merit.  First, although 
counsel included an accurate quote of the physician's 
opinion, in the following paragraph of the January 2009 
letter, she misstates what the VA examiner stated.  The 
examiner did not state that a dosage of wellbutrin less than 
400 mg per day was not likely to cause seizures.  What he 
stated was that limited studies have shown a significantly 
lower risk of seizures in patients taking less than 400 mg. 
per day of wellbutrin.  Clear from the examiner's statement 
is that it is known that there is risk of seizures with 
wellbutrin at levels both above and below 400 mg., just 
significantly less at dosages below 400 mg per day.  

Hence, the underlying premise of veteran's counsel's argument 
is faulty.  So too is the reasoning employed.  

The representative reasons that VA had little reason to 
anticipate that the veteran would suffer a seizure as the 
result of such a low dosage.  She concludes that the 
examiner's statement is evidence that the injury in September 
2000 was not a reasonably foreseeable event and the veteran 
is thus entitled to compensation under § 1151.  

Contrary to counsel's assertions, the 2007 examination report 
does not provide evidence that a seizure due to Wellbutrin, 
at dosage levels less than 400 mg per day, is not a 
reasonably foreseeable event.  The examiner stated that 
"limited studies have shown a significantly lower risk of 
seizure in patients taking less than 400 mg/day of 
Wellbutrin" (emphasis added).  This is a statement that 
there is risk of seizure if less than 400 mg per day of 
Wellbutrin is prescribed, just a lower risk than if 400 mg. 
per day or more is prescribed.  

Clear from this opinion is that medical researchers have 
investigated the risk of seizure due to Wellbutrin.  The fact 
that research shows that risk of seizure is substantially 
lower for dosages less than 400 mg. per day is evidence that 
a reasonable health care provider would have foreseen the 
risk of seizures at dosages both below and above 400 mg. per 
day.  Hence, this is evidence that any seizure that may have 
resulted from the Wellbutrin was a reasonably foreseeable 
event.  

Not only was it reasonably foreseeable, but VA staff acted as 
reasonable health care providers and disclosed the risk of 
seizure connected with Wellbutrin.  Of record is a mental 
health addiction note, dated September 19, 2000, and signed 
by "M.L.", M.D.  The veteran reported that he had symptoms 
of anhedonia and depression.  Dr. M.L. listed a plan to start 
Wellbutrin sr, 150 mg. twice per day.  In another note, dated 
September 28, 2000, Dr. M.L. recorded "[p]atient reported 
that he a seizure [sic] 20 years ago While he was shooting iv 
cocaine; when asked why did not you tell me that when I asked 
you previously, he said well I am not even sure what it was 
man."  

During the June 2003 DRO hearing, the veteran testified, in 
pertinent part, as follows:  

the medication that they gave me, 
Wellbutrin, I was talking to one of the 
counselors and he had asked me a series 
of questions about medication and he 
asked me had I ever had a seizure 
disorder and I stated no I haven't had 
any seizures and he said the reason why 
he is telling me this is because this 
medication does different things to 
different people 

Hearing transcript at 4.  

The veteran further testified that he was told that if he had 
a history of seizures, Wellbutrin could not be prescribed.  
Id. at 10.  Indeed, he went into great detail in his 
testimony that VA considered the risk of seizures prior to 
prescribing Wellbutrin and discussed the risk extensively 
with the veteran.  Id. 

These accounts show that, immediately prior to prescribing 
Wellbutrin, a physician interviewed the veteran concerning 
any past history of seizures.  By the veteran's own account 
he informed VA staff, prior to receiving Wellbutrin, that he 
had not had any seizures; he was made aware of the risk of 
seizures.  

Importantly, the Board finds that this evidence shows that 
not only was the risk of seizures at any dosage of Wellbutrin 
considered, but the matter was discussed with the veteran and 
a dosage was prescribed known to have a significantly lower 
risk of seizures.  This is in agreement with the September 
2007 examiner's statement that any seizure was not the result 
of negligence, carelessness, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
This is also in agreement with the September 2007 examiner's 
opinion that any seizure and subsequent residuals were not 
due to an event not reasonably foreseeable.  

During the DRO hearing, the veteran testified that he had 
never used crack cocaine and that he sought treatment for 
depression.  Hearing transcript at 3.  He explained that he 
had only used regular cocaine, not crack cocaine.  Id. at 10.  
He went on to testify that he told VA practitioners that he 
had used some cocaine, two or three days prior to seeking 
treatment, but that he was not seeking treatment for drug 
abuse but because he was on the verge of hurting his spouse.  
Id. at 3.  

Of note is that this testimony as to why he sought treatment 
is somewhat in conflict with the reasons he gave on September 
18, 2000 when he was admitted for VA treatment.  

The veteran's testimony as to type of cocaine he used prior 
to admission, the reason he now gives for why he sought 
treatment in September 2000, and his opinion as to how any of 
that is relevant to this case or to the treatment provided, 
is not competent evidence.  He has not demonstrated that he 
has knowledge as to medical matters beyond that of a 
layperson.  A layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

This is not to say that laypersons can never provide 
competent evidence as to what, at first glance, may appear to 
be a medical question.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In Barr and Jandreau, the questions involved diagnoses of 
varicose veins and a dislocated shoulder, respectively.  
However, the Court has found that whether a veteran suffered 
from asthma is not subject to the opinion of a layperson.  
See Layno 6 Vet. App. at 470-71.  Similarly, in Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), the Court stated that 
rheumatic fever is not a condition capable of lay diagnosis.  
Simply stated, lay opinions as to complex medical questions 
are not competent evidence.  

Whether or not the type of cocaine used by the veteran prior 
to admission in September 2000 is relevant to drug 
interactions is not a matter subject to the opinion of a 
layperson, and his opinion as to the relevance of the type of 
cocaine used is not competent evidence.  

All competent credible evidence of record shows that the 
veteran did not suffer from a seizure in September 2000 due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or as the result of an 
event not reasonably foreseeable.  There is no competent 
evidence to the contrary.  

In summary, even if September 2000 treatment by VA actually 
caused the veteran to suffer some additional disability, all 
competent, and thus probative, evidence of record shows that 
VA was not at fault and any seizure and any resulting 
additional disability was not due to an event not reasonably 
foreseeable.  Hence, the veteran's appeal must be denied; 
benefits under the provisions of 38 U.S.C.A. § 1151 are not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  This case has 
been the subject of a Joint Motion twice.  Therefore, it is 
important for the Court and the parties of the Joint Motion 
to understand that a detailed review of the record in this 
case provides what only can be described as overwhelming 
evidence against this claim. 

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
further redefined the requirements of the VCAA to include 
notice as to how VA assigns disability ratings and effective 
dates, in the event that a claim is granted.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  As explained below, this notice was provided to the 
veteran in a letter sent to the veteran in May 2007.  
However, even if the notice as to assignment of disability 
ratings and effective dates was in some manner defective, 
there could be no prejudice to the veteran.  As the RO has 
denied his claim and the Board here denies his appeal, no 
disability rating or effective date will be assigned.  In 
short, denial of the veteran's claim by the RO and his appeal 
by the Board renders moot any defect in notice as to the 
downstream elements of an effective date and disability 
rating.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the veteran in October 2003 and May 2007, that fully 
addressed all three notice elements.  The October 2003 letter 
informed the veteran of the evidence needed to substantiate 
his claim under the provisions of 38 U.S.C.A. § 1151, 
including the element of proximate cause.  This letter 
informed the veteran of his and VA's respective duties in 
obtaining evidence.  Notice as to how VA assigns disability 
ratings and effective dates was provided to the veteran by 
the letter sent to him in May 2007.  

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in October 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
notice element the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, even if the Board were to assume that that was 
some form of notice problem in this case, the undersigned, 
based on a review of the appellant's statements in this case 
and those of his attorney, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA 
medical records.  The veteran has been afforded an 
examination and a medical opinion has been obtained.  Simply 
stated, the Board finds that the medical record provides 
highly probative evidence against this claim.  The Board 
therefore concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


